Citation Nr: 1629005	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2013, the Veteran testified before the undersigned regarding the issues of entitlement to a special home adaptation grant and entitlement to specially adapted housing during a videoconference hearing, and a transcript of the hearing has been associated with the claims file.  The Board subsequently remanded the matters in May 2014.  Thereafter, a February 2015 RO decision granted the claim of entitlement to specially adapted housing; therefore, it is no longer before the Board.  


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating his desire to withdraw his appeal regarding entitlement to a special home adaptation grant.  


CONCLUSION OF LAW

The criteria for withdrawal of a claim of entitlement to a special home adaptation grant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating his desire to withdraw his appeal regarding entitlement to a special home adaptation grant.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction over the matter, and it is dismissed.  


ORDER

The claim of entitlement to a special home adaptation grant is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


